One Arin Park Phone 732-671-2244 Certified Public Accountants 1715 Highway 35 & Managemnt Consultants Middletown, NJ 07748 Exhibit 16.1 December 6, 2012 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, N.E. Washington, D.C. 20549 Re: XL RENT, INC. (Formerly E Med Future, Inc.) File No.: 033-55254-36 We have read Item 4.01 of Form 8-K of XL RENT, INC. (formerly E Med Future, Inc.) dated November 6, 2012, and agree with the statements concerning our Firm contained therein. /s/ Meyler & Company, LLC
